Name: 83/223/EEC: Commission Decision of 6 May 1983 concerning health protection measures in respect of Spain
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-07

 Avis juridique important|31983D022383/223/EEC: Commission Decision of 6 May 1983 concerning health protection measures in respect of Spain Official Journal L 121 , 07/05/1983 P. 0032 - 0032*****COMMISSION DECISION of 6 May 1983 concerning health protection measures in respect of Spain (83/223/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 28 (3) thereof, Whereas information received by the Commission indicated an outbreak of foot-and-mouth disease in Spain; Whereas, because of the trade between Spain and Member States, the existence of such a disease constitutes a danger for Community livestock; Whereas, accordingly, suitable protection measures should be adopted for the whole Community to avert such a risk and should be applied until there is no longer danger; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of fresh beef, veal, sheepmeat and goatmeat from Spain. Article 2 The Commission will keep the situation under review and this Decision may be amended in the light of developments therein. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34.